           Case 6:20-cr-06074-EAW Document 32 Filed 07/22/20 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

               v.                                                        20-CR-6074EAW

THEODORE LORIA,

                     Defendant.




               STATEMENT OF THE GOVERNMENT WITH RESPECT
                        TO SENTENCING FACTORS


       PLEASE TAKE NOTICE, the government has fully reviewed the Pre-Sentence

Investigation Report ("PSR") submitted by the United States Probation Department on or

about July 7, 2020. The calculations set forth in the PSR are different than those contained

in the plea agreement as the PSR calculated the defendant’s CHC II, while the parties

originally determined the defendant’s CHC was I.            Accordingly, the recommended

guidelines range in the PSR (27-33 months) is greater than the guidelines range calculated in

the plea (23-30 months).    Pursuant to United States v. Lawlor, 168 F.3d 633 (2d Cir. 1999),

the Government is bound to advocate that the calculation set forth in the plea agreement is

correct.



       On June 3, 2020, the defendant entered a plea of guilty to Title 18, United States Code,

Section 18 USC 2261(A)(2)(B) (Cyberstalking). Based upon the plea to Cyberstalking, the

defendant faces a maximum sentence of five (5) years imprisonment, a maximum fine of

$250,000, a mandatory $100 special assessment and a period of supervised release of 1-3 years.
         Case 6:20-cr-06074-EAW Document 32 Filed 07/22/20 Page 2 of 3




       Pursuant to the plea agreement, the parties agreed that, pursuant to Rule 11(c)(1)(C),

the defendant should be sentenced to a term of imprisonment of twenty-four (24) months

imprisonment. The government maintains this sentence should be imposed by the Court as

the victim in this case is fully supportive of this resolution.



       Financial Obligations

       As of the time of this filing, the victim in this case requested approximately $29,107.20

in USD. The government has engaged in discussions with defense counsel regarding the

restitution request and anticipates reaching an agreement to a specific amount the defendant

will agree to pay. The government will advise the Court in advance of sentencing when an

agreement has been finalized. If there is no agreement, a restitution hearing may be required.



       The defendant is also required to pay a $100 special assessment. Immediately after

sentencing, the defendant must pay the amount due by personal check, cashier's check or

certified funds to the United States District Court Clerk. It is requested that the Court order

that all financial obligations be due immediately.



       In the event present counsel for the defendant will continue to represent the defendant

after sentencing in regard to the collection of unpaid financial obligation(s), it is requested

that a letter so advising be sent to:

                               Asset Forfeiture/Financial Litigation Unit
                               U.S. Attorney's Office--WDNY
                               138 Delaware Avenue
                               Buffalo, New York 14202




                                                 2
         Case 6:20-cr-06074-EAW Document 32 Filed 07/22/20 Page 3 of 3




       If a letter is not received within 10 days of sentencing, the defendant will be directly

contacted regarding collection of the financial obligation(s).



DATED:        Rochester, NY; July 22, 2020

                                            JAMES P. KENNEDY, JR.
                                            United States Attorney
                                            Western District of New York


                                     By:    s/Melissa M. Marangola
                                            Assistant U.S. Attorney
                                            United States Attorney=s Office
                                            100 State Street, Room 500
                                            Rochester, New York 14614
                                            585-399-3925
                                            Melissa.Marangola@usdoj.gov



TO:    Hon. Elizabeth A. Wolford
       Mark Foti, Esq. (via ECF)
       Jennifer Fish, USPO (via email)




                                               3
